  Case 2:18-cv-00027-Z-BR Document 20 Filed 12/02/20                      Page 1 of 5 PageID 77



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION


 ERIC THOMPSON,                                  §
 TDCJ-CID No. 1806899,                           §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §    2:18-CV-027
                                                 §
 JOEL GAUNA, et al.,                             §
                                                 §
         Defendants.                             §

                          MEMORANDUM OPINION AND ORDER
                         DISMISSING CIVIL RIGHTS COMPLAINT

       Plaintiff Eric Thompson, acting pro se and while a prisoner incarcerated in the Texas

Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit

pursuant to 42 U.S.C. § 1983 complaining against the above-referenced Defendants and has been

granted permission to proceed in forma pauperis. For the following reasons, Plaintiff’s civil rights

Complaint is DISMISSED with prejudice.

       BACKGROUND

       Plaintiff states that on May 15, 2017, Defendant Ponce, a TDCJ officer, initiated a

disciplinary proceeding against Plaintiff, alleging Plaintiff exposed himself to her in the shower.

See ECF No. 3, at 7. On May 23, 2017, a disciplinary hearing was overseen by Defendant

Simmons, who found the Plaintiff guilty of the offense. See id. Plaintiff alleges that Defendant

Simmons denied him the opportunity to speak on his own behalf and denied him the right to present

evidence. Id. Plaintiff argues this was a violation of his Due Process.

       Plaintiff also claims that Defendants Gauna and Sorenson affirmed the disciplinary

conviction through the denial of grievances. See id. Plaintiff states that he received 45 days of cell
    Case 2:18-cv-00027-Z-BR Document 20 Filed 12/02/20                                Page 2 of 5 PageID 78



restriction, commissary restriction, phone restriction and recreation restriction. Id. Additionally,

Plaintiff asserts he lost 45 days of good conduct time and was demoted in line class. Id. However,

Plaintiff’s disciplinary conviction was overturned during a Step 2 grievance investigation and his

records were corrected. Id. at 17.

         Plaintiff seeks nominal and punitive damages, as well as declaratory relief through a

statement that his Due Process rights were violated. Id. at 9. Plaintiff attached a copy of his

disciplinary conviction to his Complaint, along with his Step 1 and Step 2 grievances. See id. at

11–17.

         LEGAL STANDARDS

         When a prisoner confined in any jail, prison, or other correctional facility brings an action

with respect to prison conditions under any federal law, the Court may evaluate the complaint and

dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is

frivolous 1, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

same standards will support dismissal of a suit brought under any federal law by a prisoner

confined in any jail, prison, or other correctional facility, where such suit concerns prison

conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se

complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991). 2




1
  A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).
2
  Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)


                                                            2
  Case 2:18-cv-00027-Z-BR Document 20 Filed 12/02/20                    Page 3 of 5 PageID 79



        ANALYSIS

        Plaintiff argues Due Process violations occurred during his disciplinary proceeding. As

against Defendant Simmons, the officer who presided over Plaintiff’s disciplinary hearing,

Plaintiff alleges a Fourteenth Amendment Due Process Clause claim. According to Plaintiff, when

the disciplinary hearing was conducted, he was denied the right to testify or produce evidence on

his own behalf. See ECF No. 3, at 7. Plaintiff asserts that by the time his disciplinary conviction

was overturned he had already served his disciplinary sentence of forty-five (45) days of

restrictions. See id.

        Plaintiff has not stated a viable claim for denial of his right to procedural due process. An

inmate’s rights in the prison disciplinary setting are governed by the Due Process Clause of the

Fourteenth Amendment. Wolff v. McDonnell, 418 U.S. 539, 557 (1974). A prisoner charged with

institutional rules violations during a prison disciplinary proceeding is only entitled to relief under

the Due Process Clause when the disciplinary conviction resulted in a sanction that infringed upon

a constitutionally protected liberty interest. Sandin v. Conner, 515 U.S. 472, 483-87 (1995). A Due

Process violation may occur as a result of a direct constitutional violation or as the result of a

violation of a state-created interest. Id. The range of protected interests “has been dramatically

narrowed” by the Supreme Court by its Sandin opinion. Orellana v. Kyle, 65 F.3d 29, 31-32 (5th

Cir. 1995).

        The cases indicate that, in order to trigger protection under the Due Process Clause directly,

state action must subject the prisoner to consequences that are “qualitatively different from the

punishment characteristically suffered by a person convicted of crime.” Toney v. Owens, 779 F.3d

330, 337 (5th Cir. 2015) (quoting Vitek v. Jones, 445 U.S. 480, 493 (1980)). Plaintiff’s loss of

recreation and commissary privileges does not equate to such violations as an involuntary transfer



                                                  3
  Case 2:18-cv-00027-Z-BR Document 20 Filed 12/02/20                  Page 4 of 5 PageID 80



from a state prison to a mental hospital for psychiatric treatment, the forcible administration of

psychotropic drugs, or the imposition of sex-offender classification and conditions on a prisoner

who has not been convicted of a sex offense. See Vitek, 445 U.S. at 493-94; Washington v. Harper,

494 U.S. 210, 221-22 (1990); Toney, 779 F.3d at 336-37.

       Similarly, state-created liberty interests protected by the Due Process Clause “will be

generally limited to freedom from restraint which, while not exceeding the sentence in such an

unexpected manner as to give rise to protection by the Due Process Clause of its own force,

nonetheless imposes atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin, 515 U.S. at 484 (citations omitted). A state’s action can also

implicate procedural due process protection when that action “will inevitably affect the duration

of [the prisoner’s] sentence.” Id. at 487.

       Plaintiff’s claims do not come within the range of protected liberty interests. As mentioned

above, Plaintiff suffered the following sanctions as a result of the disciplinary proceeding: (1) he

was demoted in line class; (3) he was placed on recreational and commissary restriction for 45

days; and (4) he lost 45 days of good-conduct time. See ECF No. 3, at 7. To begin with, Plaintiff’s

successful Step Two appeal cured any error in the disciplinary proceeding. Ard v. Leblanc, 404

Fed. App’x. 928, 929 (5th Cir. 2010); McCrae v. Hankins, 720 F.2d 863, 868 (5th Cir. 1983) (“The

constitution demands due process, not error-free decisionmaking[.]”). Regardless, none of the

sanctions imposed on Plaintiff either constituted an “atypical and significant hardship” or

inevitably affected the duration of Plaintiff’s sentence, as his disciplinary conviction was later

overturned, and recreational and commissary restrictions do not constitute “atypical” hardships.

The sanctions, as a result, were simply not Constitutionally actionable. Thus, Plaintiff’s Due

Process Clause claims are frivolous and must be dismissed.



                                                 4
 Case 2:18-cv-00027-Z-BR Document 20 Filed 12/02/20                Page 5 of 5 PageID 81



       CONCLUSION

       For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42

U.S.C. § 1997e(a), it is ORDERED that the Civil Rights Complaint by Plaintiff filed pursuant to

42 U.S.C. § 1983 be DISMISSED with prejudice as frivolous.

       SO ORDERED.

       December 2, 2020.

                                           ________________________________
                                           MATTHEW J. KACSMARYK
                                           UNITED STATES DISTRICT JUDGE




                                              5
